DETAILED ACTION
Claims 1-4 were rejected in the Office Action mailed 02/23/2022. 
Applicant filed a response and amended claims 1-4 on 07/20/2022. 
Claims 1-11 are pending, of which claims 5-11 are withdrawn. 
Claims 1-4 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 4 recites the limitation, “cellular acetabutynate” in line 4. While the specification states a coagulated foam comprises cellular acetobutyrate on page 5, lines 16-22, there is no support for the limitation “cellular acetabutynate” in claim 4. However, it is noted it is not clear what “cellular acetobutyrate” as recited in the specification is. A search of the term “cellular acetobutyrate” did not result in any findings of what this material is. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “an artificial/biodegradable leather composition” in line 1. Does claim 1 describe a single embodiment of the leather composition that is both artificial and biodegradable? Or does claim 1 describe two separate embodiments where the leather composition is either artificial or biodegradable? The Examiner will interpret this limitation as the leather composition is either artificial or biodegradable.
Claim 1 recites, “the at least one polymer is polyurethane made form biological material and coagulation additives” in lines 4-6. Does the artificial/biodegradable leather composition comprise polyurethane made from biological material as well as coagulation additives or is the polyurethane made from coagulation additives? It is noted the specification does not provide support of the latter of the two options. The current recitation is unclear. The Examiner will interpret this limitation as the artificial/biodegradable leather composition further comprising coagulation additives. 
Claim 4 recites, “the at least one polyurethane is thermoplastic and cellular acetabutynate” in lines 3-4. Is the polyurethane cellular acetabutynate? It is not clear if this limitation means the artificial biodegradable synthetic leather composition further comprises cellular acetabutynate or if the polyurethane comprises cellular acetabutynate. Further, it is not clear what cellular acetabutynate is. This term is not mentioned in the specification. A search of the term “cellular acetabutynate” did not result in any findings of what this material is. Clarification is required. Given there is no recitation of this material in the specification and given a search of this term resulted in no findings of the type of material it is, it is not clear if this material exits. Therefore, the Examiner will interpret this limitation as, “the at least one polyurethane is thermoplastic” as it is unclear what “cellular acetabutynate” is. 
Regarding dependent claims 2-4, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lima Ana (PT108887A) in view of Volcan (US 2009/0301347A), Ohara et al. (US 2013/0035448) (Ohara), and Parker (US 4,171,391). 
Regarding claims 1-3
Lima Ana teaches a leather good comprising a composite material based on a binding agent and materials resulting from agro-industrial waste, bio-waste and/or by-products. The composite material is biodegradable. The binding agent comprises polyurethane. The agro-industrial waste, bio-waste, and/or by-product material includes apple peel. See, e.g., abstract and page 4, lines 35-50, page 5, lines 4-6, page 6, lines 25-33 and claim 1. Given the leather good is made of a composite material comprising a polyurethane binding agent and agro-industrial waste, bio-waste, and/or by-product material including apple peel, it is clear the leather good is artificial. Given the composite material is biodegradable and the composite material is used/incorporated in a leather good, it is clear the leather good is biodegradable.
Lima Ana teaches the mass ratio of residues relative to the mass of binder varies from 98/2 to 50/50. Page 6, lines 15-19 and claim 1. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
	
	Lima Ana does not explicitly teach the plant residues with cellulose with a grain size of 1 micron to 1 mm (A),  the polyurethane is made from biological material (B), the presence of coagulation additives (C), and moisture content of less than 20% by weight. 
	
Volcan (A) teaches forming imitation leather from apple flour and a binder, wherein the imitation leather is biodegradable. The apple flour has a grain size of 20 to 100 micron. Volcan further teaches the apple flour originates from processing waste associated with apple juice.  Paragraphs [0020] and [0047-0052] and claims 2, 4, and 14. 
	Volcan and Lima Ana are analogous art as they are both drawn to forming artificial biodegradable leather using agro-industrial waste from apples. 
	In light of the disclosure of Volcan, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the apple flour of Volcan as the agro-industrial waste, bio-waste, and/or by-product material of Lima Ana, in order to form imitation/synthetic leather with predictable success, as Volcan teaches apple flour is suitable for use in imitation/synthetic leather, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 198 (CCPA 1960).
	
	Ohara (B) teaches a biomass-resource-derived polyurethane comprising a dicarboxylic acid component derived from biomass resource. The biomass-resource-derived polyurethane is derived from plants and therefore is environmentally friendly resin and is enhanced in biodegradability. The biomass-resource-derived polyurethane is suitable for artificial leathers.  The biomass-resource-derived polyurethane is suitable for use in binders. See, e.g., abstract and paragraphs [0030], [0043-0049], [0450],  and [0453].  
	Ohara and Lima Ana in view of Volcan are analogous art as they are both drawn to artificial leather. 
	In light of the motivation as provided by Ohara, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the biomass-resource-derived polyurethane as the polyurethane in Lima Ana in view of Volcan, in order to produce an environmentally friendly and biodegradable artificial leather, and thereby arrive at the claimed invention. 

	Lima Ana teaches the polyurethane binder impregnates the agro-industrial waste, bio-waste and/or by-products. Page 6, lines 13-14. 
Parker (C) teaches a leather-like composite sheet impregnated with an aqueous ionic dispersion of a polyurethane polymer. The impregnated substrate undergoes coagulation including coagulating additives. Products of this coagulation process differ from products made by processes whereby the polymer is deposited from aqueous dispersion and evaporation. Coagulation produces an attractive surface and desired break, permeability, drape and softness.  See, e.g., abstract, col. 8, lines 20-64, and col. 9, lines 43-53. 
	Parker and Lima Ana in view of Volcan and Ohara are analogous art as they are both drawn to imitation leather. 
	In light of the motivation as provided by Parker, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to coagulate the polyurethane impregnated agro-industrial waste, bio-waste, and/or by-products of Lima Ana in view of Volcan and Ohara, in order to produce an attractive surface and desired break, permeability, drape and softness, and thereby arrive at the claimed invention.

Given that the structure and material of the apple powder of Lima Ana in view of Volcan, Ohara, and Parker is substantially identical to the material and structure of the plant powder from plant residues with cellulose as used in the present invention, including the fact that both are obtained from the remains of the apple juice industry, as set forth above, it is clear that the apple powder of Lima Ana in view of Volcan, Ohara, and Parker would intrinsically be plant powder from plant residues with cellulose with a moisture content of less than 20% by weight, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 4
Lima Ana in view of Volcan, Ohara, and Parker teaches all of the limitations of claim 1 above, however Lima Ana does not explicitly teach the polyurethane is thermoplastic. Ohara teaches the biomass-resource-derived polyurethane is useful for thermoplastic or thermosetting resins. Paragraph [0001]. Thermosetting polymers are known in the art as polymers having hardening, rigid and strength properties and characteristics, due to curing and/or cross-linking of the polymer. Thermoplastic polymers are known in the art as polymers that can be readily melted and molded, and provide impact-resistance due to its flexibility. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use thermoplastic biomass-resource-derived polyurethane as the binder in Lima Ana in view of Volcan, Ohara, and Parker, as the choice between a thermosetting and a thermoplastic polymer is a known option within one of ordinary skill in the art’s technical grasp, wherein one of ordinary skill in the art would be capable of predicting the outcome of such selection, and thereby arrive at the claimed invention. 
Response to Arguments
In view of the amendments to independent claim 1 and claims 2-4, the previous 35 U.S.C. 103 rejection is withdrawn. However, the amendment necessitates a new set of rejections, as set forth above. The amendment necessitates a new set of 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections, as set forth above. 

Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive, as set forth below. Applicant’s arguments with respect to Kawakami have been considered but are moot as the new ground of rejection necessitated by amendment does not rely on Kawakami.

 Applicants primarily argue:
“ Keeping in mind that claim 1 is directed to an artificial biodegradable leather composition, it is not clear that the Lima Ana, the primary §103 reference, is directed to such an artificial biodegradable leather composition. The examiner points to certain sections in Lima Ana as to the use of the composition formed in Lima Ana and it is seen in the first and second paragraph of page 5 of the translation of the Lima Ana exactly what articles the composition of Lima Ana is used for. None of these would suggest that the composition is used to make artificial biodegradable leather. The examiner then points to certain areas of the translation of Lima Ana to suggest that the composition is used to make an artificial biodegradable leather and it is not clear that the composition is so used. On page 6 of the translation, lines 25-27, it is understood that certain biproducts of the tanning of leather may be used as an ingredient in making the composition but is not clear that the composition of Lima Ana makes artificial biodegradable leather but only that products of tanning and leather in the footwear industry may be used in making the composition not that the composition makes the leather product. Therefore, it is submitted that Lima Ana does not only not teach the plant residues with cellulose and a grain size of 1 micron to 1 millimeter and a moisture content of less than 20% by weight, but also does not teach that the composition is to make an artificial biodegradable leather.”

Remarks, pg. 5-6
The Examiner respectfully traverses as follows:
Firstly, it is not clear if claim 1 requires the leather is both artificial and biodegradable, as explained in the 35 U.S.C. 112(b) rejection above.  Further, the fact remains Lima Ana teaches the composite obtained can be used/incorporated in leather goods. Page 5, lines 4-6. The composite material comprises apple peel. See, e.g., abstract and page 4, lines 35-50 and claim 1. The composite material is biodegradable. Page 6, line 33. Given the leather good is made of a composite material comprising agro-industrial waste, bio-waste, and/or by-product material including apple peel, it is clear the leather good is artificial. Further, Lima Ana teaches the composite material is biodegradable and the composite material is used/incorporated in a leather good, therefore the leather good is biodegradable. 

Applicants further argue:
“The examiner then utilizes the secondary reference to Volcan to teach that artificial biodegradable leather can be formed from using apple flour and the binder and suggests that Volcan and the primary reference to Lima Ana are analogous since they both are drawn to making artificial biodegradable leather and as noted above, this is not thought true. It is therefore not though obvious to combine Volcan with Lima Ana since they are not directed to making the composition for the same purpose. Furthermore, Volcan fails to teach or suggest a moisture content of less than 20% by weight”

Remarks, pg. 6
The Examiner respectfully traverses as follows:
In response to applicant's argument that Volcan and Lima Ana are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The Examiner maintains Lima Ana teaches an artificial biodegradable leather comprising residues from apple peel and therefore is analogous art, as discussed in item #20 above. Volcan is analogous art as Volcan is drawn to imitation, i.e., artificial, biodegradable leather made from apple flour. Claims 1-2. Both Lima Ana and Volcan are in the field of applicant’s endeavor.

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789